BRITT, Judge.
G.S. 122-58.7(i) provides:
“To support a commitment order, the court is required to find, by clear, cogent, and convincing evidence, that the respondent is mentally ill or inebriate, and imminently dangerous to himself or others. The court shall record the facts which support its findings.”
Prerequisite to a valid commitment the quoted statute mandates that the district court make two distinct findings: (1) that the respondent is mentally ill or inebriate as those terms are defined in G.S. 122-36, and (2) that the respondent is “imminently dangerous to himself or others.” In re Carter, 25 N.C. App. 442, 213 S.E. 2d 409 (1975).
In the case at hand, the district court found and concluded that respondent was mentally ill and there is no exception to that finding and conclusion. Respondent’s only exception is to the finding that she was imminently dangerous to others “without there being any evidence that there was a recent overt act, attempt or threat.”
The district court’s finding No. 7 is as follows:
“7. That based on the evidence the Court finds that the respondent is imminently dangerous to herself in that she was driving in a careless and reckless manner such that the lives of persons with whom she came in contact might or could be endangered and in that she entered a house at a time when that house was not physically present [sic] by that neighbor who usually occupied the house.”
In her testimony, after stating that respondent was born in 1943 and had been treated in mental institutions on several occasions, respondent’s mother testified that “ . . . [s] he could be a danger in that when she is driving a car in the condition that she is currently in, she may operate the car as in a way to endanger others on the road. And she has been driving her car *416recently.” On cross-examination she testified that respondent drove carelessly and dangerously in that when “backing up” she would not look over her shoulder as she should and would “back up” too fast. She further testified that when driving respondent would not “make the proper sign.”
We think the court’s finding, however inartfully stated, that respondent was imminently dangerous to herself and others was adequately supported by the evidence relating to her driving an automobile. Needless to say, an automobile driven by an incompetent driver can be a lethal instrumentality, a real danger to the driver and other people on the highway.
Respondent insists that to be valid a finding that one is imminently dangerous to herself or others must be based on evidence showing a recent overt act, attempt or threat and that such evidence was lacking in this case. Assuming, arguendo, that respondent’s argument is correct, we think there was evidence of an overt act, namely, the improper operation of an automobile.
It will be noted that respondent does not challenge the determination that she was mentally ill. It could be persuasively argued that the mere operation of an automobile on a public highway by a mentally ill person constitutes an overt act imminently dangerous to the driver and others. Here, the evidence not only showed that respondent was driving her car but that she was driving carelessly and dangerously.
The judgment is
Affirmed.
Chief Judge Brock concurs.
Judge Morris dissents.